Citation Nr: 1330610	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2009, the Veteran testified at a hearing the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated claims files.

In November 2010, the Board remanded the case for additional evidentiary development.  During remand status, the RO granted the claims for service connection for left shoulder and low back disabilities.  This is considered a full grant of the benefit sought and, therefore, there remains no controversy as to those claims for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Also, the Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability has been raised by the record.  While in remand status, VA received evidence from the Social Security Administration (SSA) suggesting a disability award based, at least in part, on service-connected disabilities.  SSA records show that the Veteran has not worked since March 2004.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  In Rice v. Shinseki, the Court held that TDIU is part and parcel to a higher evaluation claim when the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  Id., 22 Vet. App. 447 (2009).  Accordingly, a claim for TDIU has been included as an issue on appeal.  See Id.  The Board has listed this issue as a separate claim for administrative purposes.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal except as to the Veterans Service Organization's appeal brief.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Left Knee Disability

VA is not required to provide a medical examination in all cases; however, once VA undertakes the effort to provide an examination, the examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)); Green, 1 Vet.App. at 124.

When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2012).

Here, report of VA examination dated in December 2010 is inadequate for rating purpose.  The examination report indicated that there was pain on motion, but it does not state the point at which pain begins.  Also, the report of examination does not include range of motion findings following 3 repetitions of motion.  It is well-established that range of motion may be "functionally" limited by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, remand for re-examination of the left knee disability is necessary.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Although he has not filed an appropriate claim, the Veteran submitted copies of Social Security Administration records showing his report of unemployability since March 2004 due to conditions that include service-connected disabilities.  The Board finds that the Veteran's TDIU claim is inextricably intertwined with the claim for increase and, based on a review of the claims files and the Virtual VA electronic file, has not been adjudicated in the first instance by the originating agency.  The Court has held that a TDIU claim either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, remand is necessary to ensure that VA has satisfied its duty to notify and assist the Veteran in regard to a claim for TDIU.


Accordingly, the claim is REMANDED for the following action:

1.  The RO or AMC should provide the Veteran with appropriate VCAA notice on the requirements for substantiating a claim for TDIU.

2.  The RO or AMC should undertake appropriate development to obtain a copy of all updated VA treatment records and any other outstanding records pertinent to the Veteran's claims for increase and TDIU.

3.  The RO or AMC should schedule the Veteran for a VA examination to ascertain the level of severity of the Veteran's service connected left knee disability.  

Clinical findings should be reported in detail, to include whether the Veteran has recurrent subluxation or lateral instability and, if so, whether this is best characterized as slight, moderate, or severe; and whether the Veteran has frequent episode of "locking," pain, and effusion into the joint.  

Range of motion findings should be reported to include the point at which pain begins along with findings for any decrease in range of motion or increased pain following 3 repetitions of motion.  The examiner should indicate whether there is pain, incoordination, weakness, or fatigue to incude whether there is an increase following 3 repetitions of motion.  

The examiner should comment on the impact that the Veteran's service connected left knee disability (either alone, or in combination with his other service connected disabilities) on his ability to obtain or maintain gainful employment.  

The RO or AMC should ensure that the examiner provides all information required for rating purposes.  The claims files along with any pertinent information located in Virtual VA that is not available in the claims files should be made available to the examiner.

4.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the Virtual VA electronic file.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  The RO or the AMC should then adjudicate the claims with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


